Citation Nr: 0716060	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  03-07 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for residuals of a cold 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from May 1943 to February 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the September 2002 rating decision also 
denied claims of entitlement to service connection for 
hypertension and entitlement to compensable evaluation for 
bilateral hearing loss.  The veteran filed a notice of 
disagreement with these decisions in December 2002 and was 
issued a statement of the case in January 2003.  The veteran 
then perfected those appeals in February 2003.  However, in a 
June 2003 written statement, the veteran specifically 
indicated that he wanted to withdraw these two appeals.  
Therefore, they are no longer before the Board, and we will 
confine this discussion to the issues as set forth above.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
establishes that the veteran does not have a diagnosis of 
PTSD.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has 
residuals of a cold injury that are related to any incident 
or event in service.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  Cold injury residuals were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
veteran after the initial adjudication of his claims.  
However, any defect with respect to the timing of the VCAA 
notice was harmless error.  Although the notice was provided 
to the veteran after the initial adjudication, he has not 
been prejudiced thereby.  The notice provided to the veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran was provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, and the actions taken by VA have cured the 
error in the timing of notice.  Also, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate in the processing of his claims.  

In November 2001, December 2005, and March 2006 letters, the 
RO informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  Thus, one letter pre-dated, and 
two post-dated the RO's September 2002 rating decision.  
During this appeal, the claim was readjudicated in the 
January 2003 SOC (mailed in February 2003), and in the May 
2003, March 2005, and April 2006 SSOCs, all of which provided 
the veteran with yet an additional 60 days to submit more 
evidence.  Moreover, it appears that all obtainable evidence 
identified by the veteran has been obtained and associated 
with the claims file, and that neither he nor his 
representative has identified any other evidence, not already 
of record, which must be obtained for a fair disposition of 
this appeal.  The veteran was also provided notice regarding 
potential downstream issues, such as disability rating and 
effective date, in March 2006.  See Dingess v. Nicholson, 
supra.

For these reasons, VA's burden of rebutting the presumption 
of prejudice as to the VCAA notice has been satisfied, by 
showing that the essential fairness of the adjudication has 
not been affected.  The initially untimely notice was 
followed by additional timely letters and by the SOC and 
SSOCs, thus conferring actual knowledge of the claim 
requirements upon the claimant and following that with 
appropriate readjudication.  Thus, it is not prejudicial to 
the veteran for the Board to proceed to finally decide this 
appeal.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Laws and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor(s) 
actually occurred.  38 C.F.R. § 3.304(f) (2006); Cohen v. 
Brown, 10 Vet. App 128 (1997).  With respect to the second 
element, if the evidence shows that the veteran did not serve 
in combat with enemy forces during service, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994).  The veteran's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).

Under 38 C.F.R. § 3.304(f), the relevant criteria require 
that a PTSD diagnosis must be established in accordance with 
38 C.F.R. § 4.125(a), which refers to the American 
Psychiatric Associations Diagnostic and Statistical Manual 
for Mental Disorders, 4th ed. (1994) (DMS-IV), as the source 
for criteria for the diagnosis of claimed psychiatric 
disorders.  DSM-IV provides that a valid diagnosis of PTSD 
requires that a person has been exposed to a traumatic event 
in which both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.

III.  Service connection - PTSD

The evidence of record shows that the veteran's service 
medical records (SMRs) are negative for complaints, 
manifestatons, or diagnosis of any mental disorder.

The veteran contended in an August 2001 written statement 
that he engaged in combat with the enemy and participated in 
the Battle of the Bulge.  His separation document shows the 
only military decoration he received was the Good Conduct 
Medal.  His military occupational specialty was mechanics 
helper.  The veteran's service records show he was treated at 
the 108th General Hospital in Paris, France, on December 24, 
1944; December 26, 1944; December 27, 1944; January 10, 1945; 
and January 15, 1945.

In December 2001 written statements, a friend of the veteran 
and his two sisters indicate the veteran was involved in the 
Battle of the Bulge and was at Normandy.

In August 2002, the veteran underwent VA examination.  He 
indicated that he had tried since the war to forget what 
happened, but the events of September 11, 2001, brought it 
back.  He said he tried to avoid stress.  When he felt down, 
he worked in the garden and managed to feel better.  He had 
no problems with sleep.  He reported some hypervigilance.  He 
indicated that he was sent to Europe in the military in the 
spring of 1944.  He landed at Normandy after the initial D-
Day assault and served as a supplier of ammunition and fuel 
to the troops.  He denied any direct combat.  The veteran 
indicated that he was present during the liberation of Paris.

With regard to traumatic events, the veteran reports how 
hungry he was before the Normandy Invasion.  When he went to 
Omaha Beach, he could not land because the Germans were still 
shelling the beach.  He had to wait for a long time and had 
nothing to eat.  He also indicated that he was in a jeep 
accident, broke his nose, and was taken to the hospital.  
While there, he saw wounded men, many with limbs missing or 
severe injuries.  The veteran was also frequently worried 
that his fuel truck would be attacked.  His truck was never 
actually shot at or bombed, but he had heard of friendly fire 
incidents.  He was sometimes put on guard duty, but he denied 
any direct engagement with German troops.  The veteran served 
in a combat zone and was exposed to multiple generalized 
threats but did not directly engage in combat or receive 
enemy fire.

Following examination, the veteran's diagnosis was anxiety 
disorder, not otherwise specified, with features of PTSD.  He 
was also diagnosed with a cognitive disorder, not otherwise 
specified, secondary to a stroke.  The examiner opined that 
it was likely the veteran had more pronounced symptoms 
resembling PTSD in the first few years after returning from 
Europe.  Since that time, his symptoms of anxiety had 
diminished greatly in intensity and frequency.

In a May 2003 Report of Contact, the RO documented a 
conversation with the veteran's wife in which she was 
informed that research regarding the veteran's unit, the 
865th Ord (HAM) Co, revealed no evidence that it participated 
in the Invasion of Normandy or the Battle of the Bulge.  The 
veteran was unable to identify the division to which his 
company was attached.

In a July 2003 request, the RO asked the U.S. Armed Service 
Center for Research of Unit Records (USASCRUR) to check the 
veteran's record for evidence of his claimed participation in 
the Normandy Invasion on June 6, 1944, and the Ardennes 
Offensive (the Battle of the Bulge) from December 16, 1944 to 
January 28, 1945.

In October 2004, USASCRUR replied that it was unable to 
document the veteran's injuries during his tour of duty.

A March 2005 response from the National Personnel Records 
Center (NPRC) revealed that a record regarding the veteran 
could not be identified.  The NPRC pointed out that the 
veteran's separation document showed he arrived in Europe in 
March 1944 and was discharged in February 1946.  The document 
failed to list any foreign service awards or decorations for 
battles and campaigns.  The unit shown on his separation 
document served in Paris, France, in the winter of 1944, 
during the Battle of the Bulge.  There were no remarks in 
November or December 1944 to verify that the veteran served 
with the unit during that time, or that the unit had any 
involvement in the Bulge activity.

In an April 2006 written statement, the veteran described how 
hungry he was while his unit waited to land at Omaha.  There 
was so much shelling on the beach that they went around 
France and finally landed at a different port.  They heard 
shellings all day and night.  Airplanes flew overhead, and 
the veteran did not know if they were friendly or enemy.

A review of the record shows the veteran has not been 
diagnosed with PTSD.  While the August 2002 VA examination 
report shows he was diagnosed with anxiety disorder with PTSD 
features, this does not constitute a diagnosis of PTSD 
consistent with the specified requirements.  See 38 C.F.R. 
§ 4.125.  Without such a diagnosis, service connection for 
this disorder may not be awarded.  See Degmetich v. Brown, 
supra.

With regard to the veteran's diagnosis of anxiety disorder, 
the Board notes that his SMRs are negative for any treatment 
or diagnosis related to any mental disorder.  In addition, 
while the veteran reported symptoms beginning just after his 
return from service, the medical evidence of record is 
silent, from the veteran's separation in February 1946 until 
his VA examination in August 2002, for treatment related to 
any psychiatric disorder.  Most important, no medical opinion 
of record relates the veteran's military service with his 
current diagnosis of anxiety disorder, not otherwise 
specified.  Therefore, the preponderance of the evidence is 
against the claim, and there is no reasonable doubt to be 
resolved.  38 U.S.C.A. § 5107(b).

IV.  Service connection - Residuals of Cold Injury

The veteran has contended that he suffered a cold weather 
injury during combat in the Battle of the Bulge in Germany.

In a December 2001 written statement, a fellow soldier of the 
veteran indicated that snow and freezing conditions left many 
men with cold injuries during the Battle of the Bulge.

In December 2001 written statements, the veteran's sisters 
indicated that he fought during two severe winters while in 
service, and had little protection from the elements.

In July 2002, the veteran underwent VA examination for cold 
injuries.  He said that, in December 1944, during the Battle 
of the Bulge, his feet turned black when he sat in foxhole in 
the snow.  He stated that he went on sick call sometime in 
January 1945.  Currently, he said his feet hurt, were numb, 
and felt cold.  He could walk about 100 yards before he had 
to stop because of cramping in his legs.  Following 
examination, the diagnosis was cold injury of the right and 
left feet.  The right foot demonstrated onychomycosis of all 
nails, mild tinea pedis, mild to moderate peripheral vascular 
disease, scant hair from the knees town and 100 yard 
claudications, mild to moderate venous insufficiency, mild 
venectasias in the calves and ankles, and peripheral 
neuropathy.  The left foot demonstrated onychomycosis of all 
nails, tinea pedis, mild to moderate peripheral vascular 
disease, mild to moderate venous insufficiency, and 
peripheral neuropathy.

As noted above, both the NPRC and USASCRUR were unable to 
verify that the veteran's unit participated in the Battle of 
the Bulge.

Upon review of the record, the Board finds that there is a 
lack of evidence to show that service connection is warranted 
for residuals of a cold injury.  First, while the veteran 
reported he experienced frostbite in service, the SMRs are 
negative for any treatment of this disorder.  His separation 
examination report is likewise silent for any residual 
disability from cold injury.  In addition, while the veteran 
indicates he incurred this frostbite during the Battle of the 
Bulge, his service records indicate he went on sick call 
several times in Paris, France, in December 1944 and January 
1945.  This treatment occurred during the Battle of the 
Bulge, which began on December 16, 1944, and ended on January 
15, 1945.  Therefore, the documentary evidence of record 
shows that the veteran was in Paris, France, on sick call at 
least five times during the time period when the Battle of 
the Bulge took place.

In any event, the objective medical evidence of record does 
not show that the veteran suffered from frostbite in service.  
While a friend and the veteran's sisters indicated that he 
had a cold injury in service, none of them has been shown to 
have served with the veteran at that time, or to have the 
requisite medical knowledge to provide a competent diagnosis.

As the evidence preponderates against the claim for service 
connection for residuals of a cold injury, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for post-traumatic stress disorder is 
denied.

Service connection for residuals of a cold injury is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


